DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Great Britain application GB1706616.8 has been filed with a priority date of 26 April 2017. 

Information Disclosure Statement
The information disclosure statement filed 10 October 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The IDS lists international publication WO 2016/030878 without a copy provided. A copy of international publication WO 2012/030878 was provided but not listed on the IDS. 

Claim Objections
Claims 11, 12, 15, 16 and 17 are objected to because of the following informalities:  
claim 11, the limitation “first microfluidic pathway” in line 4 should recite “a first microfluidic pathway” and “first reservoirs” in line 5 should recite “first reservoir[[s]]”.  
Regarding claim 12, the limitation “the second reservoirs” in line 3 should recite “the second reservoir[[s]]”.
Regarding claim 15, the limitation “the obstacles” in line 1 should recite “the plurality of obstacles”. 
Regarding claim 16, the limitation “the obstacles” in line 2 should recite “the plurality of obstacles”. 
Regarding claim 17, “group of obstacles” in line 3 should recite “group of the plurality of obstacles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2017/0248508 to Ward et al. (herein Ward) in view of United States Patent Application Publication US 2017/0259262 to Perroud et al. (herein Perroud). 
Regarding claim 1, Ward teaches a system (herein microfluidic test apparatus) comprising a microfluidic device. The device comprises one or more deterministic lateral displacement (DLD) arrays (see [100]) used for separating particles such as cells (see [103]).  Figures 6B and 6D show variations of a microchannel within a microfluidic device containing one or more DLD arrays (herein test region). The figures show there is an inlet channel (herein first reservoir) for receiving a sample (herein first fluid) containing particles (i.e. cells) and a first microfluidic pathway between the first reservoir and the test region. While Figs. 6B and 6D are exemplary devices for concentrating particles (see [0071]), Ward teaches the test region can be modified such that it is used to separate particles based on different characteristics (see [0093]). Example 17 of a test region set-up teaches priming a chip (aka microfluidic device) using a buffer syringe pump connected to the inlet (i.e. port) of the device and a second syringe (i.e. pump) connected to an inlet (i.e. port) to supply the sample mixed with buffer solution to the device to create flow through the device via positive pressure (see [0468 – 0470]; Figs. 24 &25). 

Perroud teaches a flowcell 102 (i.e. microfluidic device) that can have one or more pumps 118 fluidically connected to the outlet (i.e. port) that can be configured to remove waste from the microfluidic device via negative-pressure (i.e. suction) and one or more pumps 114 fluidically connected to the inlet (i.e. port) for supplying reagents to the microfluidic device via positive pressure. Furthermore, Perroud teaches that either pump can be connected to the inlet or the outlet alone or in combination (see [0037]; Fig. 1). Therefore having a second pump connected to the outlet port that can apply suction at the port when operated and further connecting the first pump to the same port would be obvious to one or ordinary skill as evidenced by Perroud. See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose and case Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Inherently the second pump would be capable of drawing a test volume from the first reservoir into the test region. 
Perroud also teaches a control unit 122 that controls the pumps (see [0037]; Fig. 1). Ward and Perroud are analogous in the field of microfluidic systems used to analyze biological samples. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microfluidic test apparatus of Ward to include the control unit of Perroud for the benefit of automated control of pumps (see [0037] of Perroud). 
Regarding claim 2, Ward and Perroud teach all the limitations of claim 1. 
Ward teaches the microfluidic test apparatus further comprises a particle sensor (see [0037]) fluidically connected to the test region (see [0189]). 

claim 3, Ward and Perroud teach all the limitations of claim 2. 
Ward teaches a light sensor for detecting particles that comprises cameras (see [0190]).
Regarding claim 4, Ward and Perroud teach all the limitations of claim 3 above. 
Ward teaches the particle sensor further comprises a computer module (i.e. processor) which inherently be capable of processing images obtained by said sensor (see [0192]). Furthermore, Ward teaches an analytical device that can count the number of particles and record images of the particles including images of individual particles. While Ward discusses analyzing particles within the channel of a particle dispenser, it would be obvious to one or ordinary skill in the art the analyzing device would be capable of analyzing other channels including the test region as well (see [0209]). 
Regarding claim 5, Ward and Perroud teach all the limitations of claim 4 above. 
As mentioned above (in claim 4 rejection), the microfluidic test apparatus of Ward can take images of individual cells within a channel and therefore would be capable of generating a cell shape change profile across the microfluidic test region. 
Regarding claim 6, Ward and Perroud teach all the limitations of claim 4 above.
Ward teaches the analytical device of the microfluidic test apparatus that analyzes particles based on affinity (see [0187]) and particles can be separating by retaining particles on one or more arrays of magnetic obstacles [see [0155]) and can be conducted within the test region (see [0156] and [0162]). 
Regarding claim 7, Ward and Perroud teach all the limitations of claim 6 above. 
Ward teaches the microfluidic test apparatus can have one or more test regions and an array of obstacles can have more than one zone (see [0127-0128]), therefore it would be obvious to one of ordinary skill in the art the each zone or test region would be capable of having varying magnetic susceptibilities based on which sample was in each zone or test region.  As mentioned above the microfluidic test apparatus is capable of determining a count of cell affinity (see [0187] and [0209]). 

Regarding claim 8, Ward and Perroud teach all the limitations of claim 1 above.
Figs. 6B & 6D of Ward shows wherein the microfluidic device comprises a waste region (such as waste collector 105.1 in Fig. 1, paragraph [0074]) between the test region and the port which defines a microfluidic volume that is identical to the first reservoir (i.e. test volume). 
Regarding claim 9, Ward and Perroud teach all the limitations of claim 1 above. 
Figs. 6B and 6D of Ward show wherein the microfluidic device further comprises a second inlet (second reservoir) for receiving a second fluid. 

Regarding claim 10, Ward and Perroud teach all the limitations of claim 9 above. 
Ward teaches a labeling reagent can be introduced upstream of the test region (see [0343]) and the labeling reagent can comprise enzymes, pH or particle charge impacting components, and cell lysis buffers all of which would provide a stressor to said particle or cell (see [0344]). 

Regarding independent claim 11, Ward teaches a system (herein microfluidic test apparatus) comprising a microfluidic device. The device comprises one or more deterministic lateral displacement (DLD) arrays or obstacles (see [100]) used for separating particles such as cells (see [103]).  Figures 6B and 6D show variations of a microchannel within a microfluidic device containing one or more DLD arrays (herein test region). The figures show there is an inlet channel (herein first reservoir) for receiving a sample (herein first fluid) containing particles (i.e. cells) and a first microfluidic pathway between the first reservoir and the test region. While Figs. 6B and 6D are exemplary devices for concentrating particles (see [0071]), Ward teaches the test region can be modified such that it is used to separate particles based on different characteristics (see [0093]). Example 17 of a test region set-up teaches priming a chip (aka microfluidic device) using a buffer syringe pump connected to the inlet (i.e. port) of 
Ward fails to teach “a second pump connected to the port and configured to apply suction at the port when operated” or “a controller configured to control operation of the first pump to prime the microfluidic device and operates the second pump to draw a test volume from the first reservoir into the microfluidic test region.” 
Perroud teaches a flowcell 102 (i.e. microfluidic device) that can have one or more pumps 118 fluidically connected to the outlet (i.e. port) that can be configured to remove waste from the microfluidic device via negative-pressure (i.e. suction) and one or more pumps 114 fluidically connected to the inlet (i.e. port) for supplying reagents to the microfluidic device via positive pressure. Furthermore, Perroud teaches either pump can be connected to the inlet or the outlet alone or in combination (see [0037]; Fig. 1). Therefore having a second pump connected to the outlet port that can apply suction at the port when operated and further connecting the first pump to the same port would be obvious to one or ordinary skill as evidenced by Perroud. See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose and case Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Inherently the second pump would be capable of drawing a test volume from the first reservoir into the test region. 
Furthermore, Figs. 6B & 6D of Ward show wherein the microfluidic device comprises a waste region between the test region and the port (outlet) which defines a microfluidic volume that is identical to the first reservoir (i.e. test volume). 

Regarding claim 12, Ward and Perroud teach all the limitations of claim 11 above. 


Regarding claim 13, Ward and Perroud teach all the limitations of claim 11 above. 
Ward teaches the test region is a microfluidic channel (see [0071]) and Figs. 6B & 6D. 

Regarding claim 14, Ward and Perroud teach all the limitations of claim 13 above.
As mentioned above, Ward teaches the microfluidic device comprises one or more deterministic lateral displacement (DLD) arrays or obstacle arrays (see [100]).

Regarding claim 15, Ward and Perroud teach all the limitations of claim 14 above.
Ward teaches the array of obstacles can have different zones comprising obstacles of different sizes/geometries and diameters for the cell to pass through which would inherently mean the density of the obstacles would vary from zone to zone (see [0103]).

Regarding claim 16, Ward and Perroud teach all the limitations of claim 14 above. 
Ward teaches using magnetic obstacles to separate and retain cells (see [0155]) and is made by applying a thin-film coating of composites of polymer binder-magnetic powder (affinity substance) on obstacles (see [0166]).

Regarding claim 17, Ward and Perroud teach all the limitations of claim 14 above. 
Ward teaches magnetic regions can be defined by using a variety of magnetic materials (i.e. plurality of affinity substances) (see [0166]). 
claim 18, Ward and Perroud teach all the limitations of claim 11 above. 
	According to the Oxford English Dictionary circuitous is defined as longer than the direct route. By this definition the waste channels (includes all of the channel(s) downstream the DLD array) of Figs. 6B and 6D are circuitous. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
International publication WO 2016/024941 to Molla et al. which teaches a test apparatus comprising a microfluidic device connected to pumps via ports for fluid property analysis (see Figs. 1 and 8; abstract). 
United States Patent Application Publication US 2002/0125139 to Chow et al. teaches methods and devices delivering fluids into microfluidic device body structures (see abstract) which includes vacuum pumps (see [0110]). 
United States Patent Application Publication US 2011/0287948 to Suresh et al. teaches vacuum and pressure sources in addition to removal of liquids connected to a microfluidic device (see [0409]) as well as devices for cell analysis (see [0201], [0008-00016]). 
United States Patent Application Publication US 2017/0021352 to Jiao et al. teaches a reconfigurable microfluidic system based on microfluidic cavities connected to hydrophobic microfluidic channels wherein the cavities include pressure ports (see Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                     

/JENNIFER WECKER/Primary Examiner, Art Unit 1797